NO. 07-01-00193-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                   OCTOBER 5, 2001
                            ______________________________

                            IN THE INTEREST OF J.A., A CHILD



              FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                   NO. 99-07-17,730; HON. DAVID L. GLEASON, PRESIDING
                             ______________________________

        ORDER ON APPELLANT’S UNOPPOSED MOTION TO DISMISS APPEAL


Before QUINN, REAVIS and JOHNSON, JJ.

       The Texas Department of Protective and Regulatory Services, appellant, has moved to

dismiss its appeal contending that it “has decided not to appeal this cause.” Without passing

on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal without prejudice.        Having dismissed the appeal at

appellant’s personal request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.


                                                        Brian Quinn
                                                           Justice
Do not publish.